Citation Nr: 1132413	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-33 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating beyond 10 percent for a right knee disorder. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1976 to July 1979; he also had service in the Texas National Guard from July 1979 to July 1980.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2011, the Veteran appeared before the undersigned Acting Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

A review of the record shows that in February 2006, the Veteran was denied service connection for a right leg disorder and a right knee disorder.  He was notified of the denial in February 2006, and he did not timely appeal.  That decision became final.  In April 2007, the Veteran indicated that he wished to reopen his claim for a right leg and a right knee disorder.  In August 2007, the RO issued a letter determination denying the claim and informing the Veteran that no new and material evidence had been received.  The Veteran submitted a notice of disagreement that same month indicating that he disagreed with the denial of the "right leg".  He indicated that he had submitted service records showing an indication of leg problems in service.  In January 2008, the RO granted service connection for a right knee disorder.  The Veteran disagreed with the 10 percent assigned.  While the issue regarding the right knee has been fully developed, the issue of whether new and material evidence has been received to reopen a claim for service connection for a right leg disorder has not.  The Veteran has indicated that he continues to have right leg problems; thus his intent to pursue this claim is of record.  Therefore the issues on appeal are noted on the first page of this decision.  

The  issue of entitlement to service connection for a low back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   The Veteran has testified that he has back pain which he attributes to an injury he sustained in service.  The Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

As noted above, in a letter decision dated in August 2007, the RO denied the Veteran's request to reopen his claim for service connection for a right leg disorder.  A notice of disagreement with the determination was expressed by the Veteran in a communication received in August 2007.  This is a timely notice of disagreement with the RO's decision as to that issue.  As such, this matter must be remanded to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning this issue by submitting a timely substantive appeal (for example, a VA Form 9 or equivalent statement). 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305 (2010).  

As to the issue regarding a higher initial rating for a right knee disorder, the Veteran testified before the undersigned that since his last VA examination in January 2008 that he believed his symptoms had worsened and that he has had to increase his medication because he was having more symptoms.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's contentions, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his disability.

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate his right knee disorder.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated studies, including X-ray studies and range of motion testing in degrees, should be performed.  The examiner should identify any orthopedic findings related to the service-connected right knee and indicate all symptoms attributable to the Veteran's right knee disorder.  

The examiner should report the ranges of right knee flexion and extension in degrees.  The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent. 

Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner should so state.  The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knees.  The examiner should also determine if either of the knees lock and if so the frequency of the locking.

The examiner should also provide an opinion concerning whether the right knee disability would prevent the Veteran from maintaining employment consistent with his education and occupational experience.  The rationale for all opinions expressed should also be provided. 

2.  Thereafter, the RO should review the claims folder and ensure that the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, VA should review and readjudicate the claim.  If the benefit sought is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case and be given an appropriate period of time in which to respond.  The claim should be returned to the Board as warranted.  

4.  Issue a statement of the case on the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right leg disorder.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



